 

Exhibit 10.10

PROMISSORY NOTE

 

$45,000 As of June 25, 2013   

 

MedWorth Acquisition Corp., a Delaware corporation (“Maker”), promises to pay to
the order of Anthony Minnuto (“Payee”) the principal sum of Forty-five Thousand
and No Cents ($45,000) in lawful money of the United States of America, on the
terms and conditions described below.

 

1.          Principal. The principal balance of this Promissory Note (the
“Note”) shall be repayable on the earlier of (i) the date on which Maker
consummates an initial public offering of its securities (“IPO”) or (ii) the
date on which Maker determines to not proceed with such IPO.

 

2.          Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

3.          Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.          Events of Default. The following shall constitute Events of Default:

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under the U.S. Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the U.S. Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of sixty (60) consecutive days.

 

 

 

 

(d)          Cross Default. Maker shall have defaulted under that certain
promissory note dated as of February 22, 2013 with in the principal amount of
$62,500 made in favor of Charles F. Fistel (the "Additional Payee") or that
certain promissory note dated as of February 22, 2013 with the principal amount
of $62,500 made in favor of the Payee.

 

5.          Remedies.

 

(a)          Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
4(b), 4(c) or 4(d), the unpaid principal balance of, and all other sums payable
with regard to, this Note shall automatically and immediately become due and
payable, in all cases without any action on the part of Payee.

 

6.          Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment.

 

7.          Unconditional Liability. Maker agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee or the Additional Payee, and
consents to any and all extensions of time, renewals, waivers, or modifications
that may be granted by Payee with respect to the payment or other provisions of
this Note, and agree that additional makers, endorsers, guarantors, or sureties
may become parties hereto without notice to them or affecting their liability
hereunder.

 

8.          Notices. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:

 

If to Maker: MedWorth Acquisition Corp.     999 Brickell Avenue   Suite 800  
Miami, FL  33131   Fascimile: 305-395-5219   aminnuto@medworthgroup.com

 

2

 

 

If to Payee: 801 Brickell Avenue   Suite 943   Miami, FL  33131   Fascimile:
305-395-5219   medworth1@gmail.com

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider, (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.

 

9.          Governing Law. This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of Florida .

 

10.         Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its duly authorized officer effective as of the day
and year first above written.

 

  MEDWORTH ACQUISITION CORP.         By: /s/ Charles F. Fistel     Charles F.
Fistel, Chief Executive Officer

 

3

 

